DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed December 27, 2021. Claims 2, 9, and 16 are canceled. Claims 1, 8, and 15 have been amended. Claims 1, 3-8, 10-15, and 17-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 27, 2021 have been considered but they are not fully persuasive.
Regarding the rejection under 35 U.S.C. § 101, Applicant submits that “[t]he instant claims are directed to improving safety control in a refining operation or a petrochemical operation, and thus they are not merely mental process, as alleged by the Office Action” (page 13 of Applicant’s response) and “the current claims are directed to improving safety control in a refining operation or a petrochemical operation in the oil and gas industry, therefore, the claims as a whole are integrated into a practical application in the oil and gas industry” (page 14 of Applicant’s response). Applicant does not explain how or which claim limitations demonstrate specific manners in which the claims present significantly more than a mere mental process. The examiner points out that the claims have been identified as presenting details of both mental processes and organizing human activity. The fact that safety is analyzed in a refining operation or petrochemical operation does not preclude a human user from performing the analysis or the fact that risk is being evaluated in a business environment. These limitations 
Regarding the rejection under 35 U.S.C. § 103, Applicant argues that “Wenzlau has not been shown that work permits for the refining operation or the petrochemical operation are automatically confiscated in response to the determination based on an asset remaining life or a wind direction in the area of the refining operation or the petrochemical operation.” (Page 15 of Applicant’s response) The rejection now (responsive to the claim amendments) points out that Barak discloses that the harsh environment operation is a refining operation or a petrochemical operation (Barak: ¶ 20) and Barak identifies weather conditions that could affect the ability to perform a task safely, including wind speed and wind direction (Barak: ¶¶ 23, 59, 79). In combination with the other cited references, the limitations in question are rendered obvious, as explained in the rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to maintaining a safe operating work space by 

Step
Analysis
1: Statutory Category?
Yes – Process (claims 1, 3-7), Article of Manufacture (claims 8, 10-14), Apparatus (claims 15, 17-20)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite receiving information related to safety and operation of a harsh environment operation (being a refining operation or a petrochemical operation); analyzing the received information, including integrating the information received, performing a risk-based and root cause analysis and including determining that a status of safety barriers has changed and determining that a number of high-risk work permits exceeds allowable limits; determining, based on the analyzing, actions to be performed, the actions being related to safety of the harsh environment operation (including in response to contributing parameters including an asset remaining life or a wind direction in an area of the refining operation or the petrochemical operation); and implementing the actions to be performed including, in response to determining that a status of safety barriers has changed, automatically confiscating work permits and, in response to determining that a number of high-risk work permits exceeds allowable limits, notifying selected users; in response to determining that the status of the safety barriers has changed, automatically quantifying a particular risk; implementing dynamic targets for modifying operation windows of equipment of the plurality of non-integrated systems based on changes in operating conditions of the harsh environmental operation, including dynamically increasing a frequency of inspections of the equipment; and details thereof. These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). Gathering information, making observations, and making decisions are examples of mental processes. The claims monitor a work environment for risk events that require intervention, which speaks to the abstract idea of organizing human activity. Performing the actions is part of the risk abatement process, which also falls under organizing human activity. The claims also present specific actions, including notifying users/personnel, as needed, which is an example of instructing humans (i.e., organizing human activity). Other actions, including confiscating work permits when a status of safety barriers changes, are indicative of mental processes and organizing human activity since they are actions that may be largely evaluated in the mind of a human user and/or they may be implemented using instructions targeted to a human user. Increasing a frequency of inspection is a business decision and may also be an instruction to a human user (i.e., a mental process and organizing human activity).


No – All claims include a safe operating work space integration system (SOWSIS) and a plurality of non-integrated systems. The process claims recite that the method is “computer-implemented” in the preamble. The article of manufacture claims further include a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform the operations. The apparatus claims further include one or more processors and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform the operations. The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment.  The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s).  Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 43, 84-99).  The claims also generally receive (e.g., receive information, generally integrate information), store, and/or output (e.g., send notifications related to) data, which are examples of insignificant extra-solution activity. Notification by email is also a general link to technology.
The limitation “wherein the SOWSIS integrates actions by board operators, foremen, maintenance workers, field operators, safety engineers, safety compliance groups, and management personnel, and wherein the SOWSIS integrates multiple systems including a plant maintenance system, a decision support and visualization handheld monitoring system, a data acquisition and historization system, an e-permit system, an operation risk management system, a three-dimensional asset virtualization system, a maintenance and test and inspect scheduling system, a decision support and visualization system, and a decision support and visualization system messaging service” sets forth an environment in which human users generally use and/or interact with automated tools to implement the invention at a high level of generality.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barak et al. (US 2020/0193341) in view of Wenzlau et al. (US 2005/0055233) in view of Wang et al. (“Research and Application of Risk and Condition Based Maintenance Task Optimization Technology in an Oil Transfer Station.” Journal of Loss Prevention in the Process Industries 25 (2012) 1018-1027) in view of Knegtering et al. (“The Safety Barometer: How Safe is My Plant Today? Is Instantaneously Measuring Safety Level Utopia or Realizable?” Journal of Loss Prevention in the Process Industries 26 (2013) 821-829).
[Claim 1]	Barak discloses a computer-implemented method, comprising:
receiving, at a safe operating work space integration system (SOWSIS) from a plurality of non-integrated systems, information related to safety and operation of a harsh environment operation (fig. 2, ¶¶ 20, 24, 28-32, 34 – A system with at least one server can receive and/or access all of the sensor information and evaluate risk), 
analyzing, by the SOWSIS, the received information, including:
	integrating the information received from the plurality of non-integrated systems (¶¶ 24-26, 31, 34, 40, 62); and 
	performing a risk-based and root cause analysis (¶¶ 24-26, 31, 34, 40, 62);
determining, by the SOWSIS based on the analyzing, actions to be performed, the actions being related to safety of the harsh environment operation (¶¶ 26, 31, 34, 62-75);
implementing, by the SOWSIS, the actions to be performed (¶¶ 26, 31, 34, 62-75).
Barak does not explicitly disclose wherein the risk-based and root cause analysis includes:
determining that a status of safety barriers has changed; and
determining that a number of high-risk work permits exceeds allowable limits;
and wherein the actions include:

in response to determining that a number of high-risk work permits exceeds allowable limits, automatically notifying selected users by email.
Wenzlau discloses that land use conditions may be monitored over time to detect any possible issues and alerts pertinent parties to any issues, e.g., by email (Wenzlau: ¶¶ 11, 46, 66, 131, 136, 139, 165-168). The land use issues may be defined by regulations applicable to certain boundaries (Wenzlau: ¶¶ 11, 46 ). In one scenario of a gas station plume extending beyond safe boundaries, a building permit may be revoked for safety reasons and relevant parties may be informed (Wenzlau: ¶¶ 11, 166). Revoking a permit for safety reasons indicates that a permit is related to high-risk activity. The number of high-risk work permits exceeding allowable limits may be one (i.e., “a number”), e.g., if each violated permit warrants an alert. Monitoring land use conditions over time is used to determine when conditions have changed, including ones that would trigger an alert. Additionally, Barak discloses that the harsh environment operation is a refining operation or a petrochemical operation (Barak: ¶ 20) and Barak identifies weather conditions that could affect the ability to perform a task safely, including wind speed and wind direction (Barak: ¶¶ 23, 59, 79). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the 
determining that a status of safety barriers has changed; and
determining that a number of high-risk work permits exceeds allowable limits;
and wherein the actions include:
in response to determining, based on contributing parameters including an asset remaining life or wind direction in an area of the refining operation or the petrochemical operation, that a status of safety barriers has changed, automatically confiscating work permits for the refining operation or the petrochemical operation; 
in response to determining that a number of high-risk work permits exceeds allowable limits, automatically notifying selected users by email
in order to continuously monitor changing safety conditions and regulations to identify safety violations related to specific barriers (such as a breach of hazardous waste containment and/or dangerously windy conditions) so that hazards may be contained and/or mitigated completely. Similar to Wenzlau’s gas station plume (i.e., gas leakage) scenario, Barak monitors for potential hazards, including toxic waste leakage and gas leakage (Barak: ¶¶ 62, 64, 70). Barak notifies relevant parties of high-risk situations (Barak: ¶¶ 26, 44-47, 64-75, 78).  Notifying relevant (i.e., selected) users by email regarding high-risk work permit situations would have allowed Barak to communicate alerts efficiently and effectively (as suggested in ¶ 168 of Wenzlau). Furthermore, 
	Barak and Wenzlau do not explicitly disclose:
in response to determining that the status of the safety barriers has changed, automatically quantifying a particular risk based on a type of work being done by a human, including work soft safety barriers encountered by the human, wherein automatically quantifying the particular risk includes integrating risk information about operations, reliability, integrity, safety functions, and associated data, key process indicators (KPIs), and events associated with the type of work; and
implementing dynamic targets for modifying operating windows of equipment of the plurality of non-integrated systems based on changes in operating conditions of the harsh environment operation, including dynamically increasing a frequency of inspections of the equipment of the plurality of non-integrated systems in response to a change in the operating conditions.
	Wang discloses that “risk and condition based maintenance task optimization technology can be used to optimize maintenance content and maintenance period, to minimize maintenance deficiencies and maintenance surplus, and to prolonged equipment lifespan.” (Wang: p. 1019, 1st column: Section 1). Risk and condition-based decision making take reliability, availability, maintainability, safety, a Key Performance Indicator (KPI) model, the nature of a task, etc. into account (Wang: p. 1018, abstract; p. st column: Section 5). Real-time health conditions is monitored to help predict equipment maintenance needs (Wang: p. 1025, columns 1-2: Section 3.4.1). While Wang does not explicitly address the type of work being done by a human, including work soft safety barriers encountered by the human, Knegtering recognizes that risks in a plant may arise from specific events and how people are exposed, including based on an analysis of the presence of people and traffic using sensors (Knegtering: p. 822, column 1: Section 1.3 through p. 824, column 2: Section 3). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Barak-Wenzlau combination to perform the following steps:
in response to determining that the status of the safety barriers has changed, automatically quantifying a particular risk based on a type of work being done by a human, including work soft safety barriers encountered by the human, wherein automatically quantifying the particular risk includes integrating risk information about operations, reliability, integrity, safety functions, and associated data, key process indicators (KPIs), and events associated with the type of work; and
implementing dynamic targets for modifying operating windows of equipment of the plurality of non-integrated systems based on changes in operating conditions of the harsh environment operation, including dynamically increasing a frequency of 
in order to allow a more accurate picture of risk to be evaluated by taking into account a more comprehensive range of the most relevant risk factors. The dynamic gathering of information would also have allowed the Barak-Wenzlau combination to more quickly and proactively react to changing equipment maintenance needs in a cost-effective manner (as suggested in Wang: p. 1019, 1st column: Section 1; p. 1023, 2nd column: Section 3.1; p. 1025, 1st column: Section 3.4.1). Additionally, risk controls and barriers would have further helped the Barak-Wenzlau combination to prevent mishaps and/or mitigate the risk of any mishaps that do occur (as suggested in Knegtering: p. 828, column 2: Section 6.2).[Claim 3]	Barak discloses wherein the actions to be performed include corrective actions, emergency responses, and actions associated with electronic permits to work (¶¶ 26, 44-47, 64-75 – Tasks may be paused. Task may be assigned to employees in the vicinity. An automated shutdown may be performed. Employees may be provided with evacuation instructions. Notifications of recommended actions may be transmitted electronically to the relevant employees and supervisors. Assigning a task to an employee (or pausing/locking/prohibiting a task) through electronic means is an example of providing electronic permits (permissions) to work).
[Claim 4]	Barak discloses wherein the plurality of non-integrated systems (¶¶ 28-32) provide information associated with hard safety barriers (fig. 6B, ¶¶ 62, 64 – A specific location of a hazard, such as “Hangar 42B,” may be identified and guidance may be 
[Claim 5]	Barak discloses determining, by analyzing the received information, a cumulative risk for the harsh environment operation based on individual risks determined from the received information (¶¶ 25-26, 53, 58).
[Claim 6]	Barak discloses providing, for presentation to a user, real-time information associated with safe operation of a work space of the operation (¶¶ 24, 32, 64, 70, 72-73).
[Claim 7]	Barak discloses wherein the actions include:
automatically generating an overall maintenance plan to allow selection of an optimum time to schedule and reschedule tasks (¶¶ 25-26, 44-48, 64, 72-76 – Certain actions may be delayed until a risk passes into a high risk threshold. For example, basic 
automatically generating an operation risk management schedule (¶¶ 25-26, 44-48, 64, 72-76 – Certain actions may be delayed until a risk passes into a high risk threshold. For example, basic training and other pre-task planning may be used to address lower-risk situations while emergency plans may have to be immediately implemented when a high-risk situation is detected. The system can monitor if a recommended course of action was taken, i.e., selected);
automatically notifying maintenance personnel to perform corrective actions (¶¶ 26, 44-47, 64-75, 78); and 
automatically notifying a responder of initiate emergency responses (¶¶ 26, 44-47, 64-75).
[Claims 8, 10-14]	Claims 8 and 10-14 recite limitations already addressed by the rejections of claims 1 and 3-7 above; therefore, the same rejections apply. Furthermore, Barak discloses a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform the disclosed operations (¶¶ 31-37, 80).
[Claims 15, 17-20] Claims 15 and 17-20 recite limitations already addressed by the rejections of claims 1, 3-5 and 7 above; therefore, the same rejections apply. (¶¶ 31-37, 80).
Conclusion	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683